Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 30, 2004, is
entered into by and between H. B. FULLER COMPANY, a Minnesota corporation (the
Company”) and ALBERT P. STROUCKEN (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to continue to obtain the benefit of the
Executive’s services and experience, and the Executive desires to continue in
the employ of the Company, upon the terms and subject to the conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and intending to be legally bound, the Company agrees to employ the Executive,
and the Executive hereby agrees to be employed by the Company, upon the
following terms and conditions:

 

ARTICLE 1

 

EMPLOYMENT

 

1.1 President, Chief Executive Officer and Chairman of the Board. The Executive
is hereby employed as President, Chief Executive Officer and Chairman of the
Board of Directors of the Company to serve at its headquarters office located in
St. Paul, Minnesota, subject to the terms, conditions and provisions of this
Agreement. During the term of the Executive’s employment hereunder, the
Executive shall report to the Company’s Board of Directors (the “Board”) through
the Corporate Governance Committee.

 

1.2 Duties and Responsibilities. During the term of the Executive’s employment
hereunder, the Executive shall be responsible for the operations of the Company
and shall determine the reporting relationships of all other officers of the
Company. The Executive may create, and select officers and other employees of
the Company to be members of, an Executive Committee to facilitate his
management of the Company. The Executive shall devote his full-time best efforts
to his employment by the Company, provided, however, that the Executive may
devote a reasonable amount of his time to his personal investments and business
affairs (including service as a director of unaffiliated companies) and to civic
and charitable activities, but the Executive shall not accept or remain in any
position with any unaffiliated for-profit business organization without advance
approval of the Corporate Governance Committee of the Board.

 

1.3 Term. Subject to the terms and provisions of Article II hereof, the
Executive’s employment hereunder shall continue on the date hereof for a term of
three years unless terminated earlier pursuant to the provisions hereof. The
term of the Executive’s employment under this Agreement shall terminate on March
31, 2007 unless such term shall be extended by agreement of the Company and the
Executive.

 

1.4 Salary. The Company shall pay a base salary (the “Base Salary”) to the
Executive at the rate of $779,000 per annum, payable in equal installments in
accordance with the Company’s normal payroll practices. The Base Salary will be
reviewed periodically by the Compensation Committee of the Board and may be
increased (but not decreased) from time to time during the term of the
Executive’s employment under this Agreement as appropriate to reflect the
Executive’s contributions to the Company, the Company’s performance,
compensation paid to similarly situated executives and general market
conditions.

 

1.5 Annual Incentive Compensation. During each fiscal year of the Executive’s
employment under this Agreement, the Executive shall be entitled to participate
in the Company’s annual incentive compensation plan for senior management
employees under which the Executive shall have the opportunity to earn up to
150% of the Executive’s Base Salary paid during such year. The amount of Annual
Incentive Compensation to be awarded to the Executive under the annual incentive
compensation plan for any particular year (x) shall be based upon the
achievement of objectives to be agreed upon annually by the Executive and the
Compensation Committee of the Board, such objectives to be determined by a
combination of Company



--------------------------------------------------------------------------------

performance and the Executive’s individual performance, and (y) shall be paid
not later than the date on which Annual Incentive Compensation is paid to the
Company’s other senior management employees under such plan.

 

1.6 Long-Term Incentive Plan. The Executive shall be entitled to participate in
the Company’s long-term incentive plans for senior management employees, such
participation to be pursuant to such specific goals as shall be determined by
the Compensation Committee of the Board and agreed to by the Executive. The
Company hereby agrees to review and consider, under the leadership of the
Executive, the implementation of alternative long-term incentive programs as may
be recommended by the Executive.

 

1.7 Restricted Stock. Effective as of the date hereof, the Company shall issue
to the Executive 1,790 shares of its common stock (Restricted Stock) under the
Company’s One-Time Special Rewards & Recognition Program. The shares of
Restricted Stock shall be subject to forfeiture in accordance with the terms of
the program; however, should the Executive’s employment with the Company
terminate under this Agreement prior to vesting of the shares, the Compensation
Committee of the Board shall accelerate the vesting date to coincide with such
termination, unless the termination is for cause pursuant to Section 2.3 herein.

 

1.8 Retirement Benefit Plans. The Executive shall be entitled to participate in
all of the Company’s pension, retirement, thrift profit-sharing, 401(k), savings
and similar plans, in accordance with the terms thereof, that permit
participation by the Company’s U.S. executives or employee directors.

 

1.9 Welfare Benefit Plans. Except as provided in this Agreement, the Executive
and his eligible dependents shall be covered by, and may participate in, such
active and retired employee life, medical, health, dental and vision insurance
plans, in accordance with the terms thereof, as are available generally to U.S.
executives of the Company. The Executive shall also be entitled to participate
in the Company’s executive physical program and tax and financial planning
program in accordance with current Company policy. The Company will make
available to the Executive additional tax and financial planning benefits to the
extent necessary to account for the complexities associated with the
compensation and other benefits to be provided to the Executive during the
initial year of this Agreement.

 

1.10 Life and Disability Insurance.

 

  (a) The Company shall provide the Executive with, and the Executive shall
cooperate with the Company in obtaining, life insurance (to be payable to a
beneficiary as designated by the Executive) in an amount, during each year,
which, when added to the life insurance provided to the Executive under other
plans of the Company in which the Executive participates, is not less than two
times the aggregate of his Base Salary in respect of such year plus the Annual
Incentive Compensation awarded to the Executive in respect of the immediately
preceding year.

 

  (b) The Company shall provide the Executive with short-term and long-term
disability insurance pursuant to the Company’s short-term and long-term
disability insurance programs, as from time to time in effect, with full credit,
for purposes of eligibility and benefit levels, given to the Executive for his
years of service with the company (the “Prior Employer”) with which the
Executive was employed immediately prior to his employment with the Company.

 

  (c) If the Executive becomes entitled to receive long-term disability
benefits, the Company will pay (or, in its discretion, purchase insurance that
will pay) to Executive the amount by which 50% of the Executive’s annual rate of
Base Salary in respect of the year during which he becomes disabled exceeds the
sum of (i) the annual benefits the Executive is entitled to receive from the
Company’s long-term disability insurance program; and (ii) any other benefits
the Executive is entitled to receive from the Company which reduce the benefits
the Executive is entitled to receive from the Company’s long-term disability
insurance program. Such payments shall not be made for any period during which
the Executive is receiving payments under Section 2.2(a).

 

  (d) The Company shall take such actions as may be necessary to enable the
Executive to purchase disability benefits of not less than sixty-six and
two-thirds (66 2/3%) percent of the



--------------------------------------------------------------------------------

annual rate of his Base Salary in respect of the year during which he becomes
disabled. Insofar as such additional benefits are provided by the Company on a
self-insured basis, the Executive shall pay the reasonable cost of such benefits
(as determined in good faith by the Company) to the Company.

 

1.11 SERP.

 

  (a) The Executive shall be entitled to participate in the Company’s
Supplemental Executive Retirement Plan (the “SERP”) and shall be granted full
credit for all years of service with the Prior Employer for purposes of
eligibility. The benefit (the “SERP Benefit”) payable to the Executive under the
SERP shall be reduced by all other retirement benefits received by the Executive
from all other sources, including social security; provided, however, that the
SERP Benefit shall not be less than the amount that would have been paid to the
Executive under the Prior Employer’s Supplemental Executive Retirement Plan, as
in effect on the date of this Agreement, calculated as if the Executive had
continued in the employ of the Prior Employer during the term of the Executive’s
employment under this Agreement. In determining the amount that would have been
paid to the Executive under the Prior Employer’s Supplemental Executive
Retirement Plan, the Company may assume that the Executive’s compensation from
the Prior Employer, and all other factors used to determine the amount of such
benefit, would have continued during the term of this Agreement at the rate or
rates in effect at the time of the Executive’s termination of employment with
the Prior Employer. Any payment made to the Executive under Article 5 hereof
shall not be considered to be “eligible compensation” under or for purposes of
the SERP.

 

  (b) Notwithstanding anything herein or in the SERP to the contrary, if the
Executive is entitled to a SERP Benefit upon termination of his employment for
reasons other than his death, 90% of the present value of such benefit shall be
paid to the Executive in a lump sum. The present value of the Executive’s SERP
Benefit for this purpose shall be determined using the same interest and
mortality factors that would be used in determining the amount of a lump sum
distribution from the H.B. Fuller Company Retirement Plan on the date the lump
sum payment is made. The lump sum payment shall be made on or about the date
that payment of the Executive’s SERP Benefit would otherwise have commenced, and
it shall be in lieu of all payments or other benefits that the Executive or his
spouse would otherwise have been entitled to receive under the SERP; provided,
however, that nothing herein shall affect the amount, or the manner of payment,
of any death benefit to which the Executive’s spouse may become entitled under
the SERP if the Executive should die before his employment terminates.

 

1.12 Automobile. The Company shall furnish the Executive with an automobile
allowance, in the amount of $1,500 per month, which shall be subject to all
relevant federal and state income and employment tax laws.

 

1.13 Club Membership. The Company shall pay for, or shall reimburse the
Executive for the cost of, membership in a country club or a lunch or dinner
club of the Executive’s choice. The costs to be paid by the Company shall
include all initiation fees (but not in excess of $10,000) and reasonable
business entertainment expenses. The Executive shall submit reports to the
Company with respect to his use of such club in sufficient detail to enable the
Company to comply with all relevant Federal and state income and employment tax
laws.

 

1.14 Relocation Expenses. The Executive shall be entitled to benefits under the
Company’s current relocation policy to allow him to return to Pittsburgh or
other U.S. city of his choosing.

 

1.15 Out of Pocket Expenses. The Executive shall be entitled to reimbursement
for his reasonable out-of-pocket expenses incurred in performing his duties in
accordance with the general policies of Company, as the same may change from
time to time, provided that the Executive shall provide an itemized account
together with supporting receipts for such expenditures in accordance with the
Company policy, subject to the right of the Company at any time to place
reasonable limitations on such expenses thereafter to be incurred or reimbursed.



--------------------------------------------------------------------------------

1.16 Other Benefits. Subject to any limitations imposed by applicable law, the
Executive shall be entitled to receive such other benefits and perquisites as
may be available generally to the U.S. executives and employee directors of the
Company and as may be determined by the Board or the Compensation Committee of
the Board. The Executive shall be entitled to such vacation time as is
consistent with Company policy and with the performance of his duties.

 

1.17 Withholding of Taxes. All payments made, or benefits provided, by the
Company to the Executive are subject to the withholding of income, employment
and other taxes to the extent required by law.

 

ARTICLE 2

 

TERMINATION

 

2.1 Death. If the Executive dies during the term of his employment hereunder the
Executive’s employment hereunder shall terminate. In the event of the
termination of the Executive’s employment pursuant to the terms of this Section
2.1, the Company shall thereupon be relieved of its obligations to pay
compensation and benefits under Article 1 hereof (except for Base Salary earned
through the date of the Executive’s death; the Executive’s annual incentive
compensation, if any, according to the plan as then in effect; and any other
benefits payable pursuant to the provisions of the Company’s employee benefit
plans as then in effect) whereupon,

 

  (a) For the period of 36 full calendar months next following the date (the
“Date of Death”) of the Executive’s death, the Company shall be obligated to pay
to the person (if any) who was the Executive’s spouse on the Date of Death, an
annual benefit in an amount equal to twelve (12) times the monthly average of
(x) the Executive’s Base Salary in respect of the 24 months preceding the Date
of Death, plus (y) the Annual Incentive Compensation awarded to the Executive in
respect of the two calendar years preceding the Date of Death. In the event that
the Executive’s spouse either predeceases the Executive or dies prior to the
expiration of such 36-month period, the payments provided under this subsection
(a) shall continue to be made to the Executive’s estate.

 

  (b) For the lifetime of the person (if any) who was the Executive’s spouse on
the Date of Death, the Company shall be obligated to pay or provide to such
spouse health insurance coverage comparable to the coverage provided to the
Executive immediately prior to the Date of Death.

 

  (c) The restrictions on the Executive’s (or his heirs’) ability to exercise
stock options or transfer shares of Restricted Stock, and the risk of forfeiture
with respect thereto, shall lapse.

 

  (d) The Executive shall be credited with an additional five years of age and
service for purposes of his participation in, and calculation of his benefits
under, the SERP.

 

The payments and benefits specified in paragraphs (a) through (d) will be in
full and final satisfaction of all claims by or through the Executive against
the Company and its representatives by reason of the employment of the Executive
and its termination, except as otherwise expressly provided in this Agreement or
as required by applicable law or regulation. A signed written Release to that
effect, in form approved by the Compensation Committee of the Board, will be
delivered by the Executive’s representative to the Company before any such
payments or benefits are made or provided.

 

2.2 Disability. The term of employment of the Executive under this Agreement may
be terminated at the election of the Company upon receipt by the Board of an
opinion of one or more physicians jointly selected by the Executive and the
Board that the Executive will be unable, by reason of physical or mental
incapacity, to perform the reasonably expected duties assigned to him pursuant
to this Agreement for a period longer than six consecutive months or more than
nine months in any consecutive twelve-month period. The Executive shall submit
to examination by any physician or physicians so selected by the Executive and
the Board of Directors, and shall otherwise cooperate with such physician or
physicians (such cooperation to include, without limitation, consenting to the
release of information by any such physician(s) to the Board). In the



--------------------------------------------------------------------------------

event of the termination of the Executive’s employment pursuant to the terms of
this Section 2.2, the Company shall thereupon be relieved of its obligations to
pay compensation and benefits under Article 1 hereof (except for Base Salary
earned through the date of the Executive’s termination; the Executive’s annual
incentive compensation, if any, according to the plan as then in effect; and any
other benefits payable pursuant to the provisions of the Company’s employee
benefit plans as then in effect) whereupon,

 

  (a) For the period of 36 full calendar months next following the date (the
“Disability Termination Date”) on which the Company elects to terminate the
employment of the Executive on account of disability, the Company shall be
obligated to pay to the Executive an annual benefit in an amount equal to twelve
(12) times the monthly average of (x) the Executive’s Base Salary in respect of
the 24 months preceding the Disability Termination Date, plus (y) the Annual
Incentive Compensation awarded to the Executive in respect of the two calendar
years preceding the Disability Termination Date. In the event that the Executive
dies prior to the expiration of such 36-month period, the payments provided
under this subsection (a) shall continue to be made to the person (if any) who
was the Executive’s spouse on the Disability Termination Date until the earlier
of the expiration of such period or her earlier death. In the event that the
Executive’s spouse either predeceases the Executive or dies prior to the
expiration of such 36-month period, the payments provided under this subsection
(a) shall continue to be made to the Executive’s estate.

 

  (b) For the lifetimes of the Executive and/or his spouse, the Company shall be
obligated to pay or provide to the Executive (and/or his spouse, as the case may
be) health insurance coverage comparable to the coverage provided to the
Executive immediately prior to the Disability Termination Date.

 

  (c) The restrictions on the Executive’s (or his heirs’) ability to exercise
stock options or transfer shares of Restricted Stock, and the risk of forfeiture
with respect thereto, shall lapse.

 

  (d) The Executive shall be credited with an additional five years of age and
service for purposes of his participation in, and calculation of his benefits
under, the SERP.

 

The payments and benefits specified in paragraphs (a) through (d) will be in
full and final satisfaction of all claims by or through the Executive against
the Company and its representatives by reason of the employment of the Executive
and its termination, except as otherwise expressly provided in this Agreement or
as required by applicable law or regulation. A signed written Release to that
effect, in form approved by the Compensation Committee of the Board, will be
delivered by the Executive or the Executive’s representative to the Company
before any such payments or benefits are made or provided.

 

2.3 Company Termination for Cause. The Executive’s employment hereunder may be
terminated at any time by the Company for cause. The occurrence of any of the
following events or circumstances shall constitute “cause” for termination, at
the election of the Board:

 

  (a) The perpetration of defalcations by the Executive involving the Company or
any of its affiliates, as established by certified public accountants employed
by the Company, or willful, reckless or grossly negligent conduct of the
Executive entailing a substantial violation of any material provision of the
laws, rules, regulations or orders of any governmental agency applicable to the
Company or its subsidiaries.

 

  (b) The deliberate failure by the Executive, after advance written notice from
the Board, to comply with reasonable policies or directives of the Board.

 

  (c) The breach by the Executive of this Agreement in any other material
respect (which shall include, without limitation, any material inaccuracy in the
representations set forth in Sections 6.8 and 6.9 hereof) and the failure of the
Executive to cure such breach within 30 calendar days after the Executive
receives written notice of such breach from the Board.

 



--------------------------------------------------------------------------------

In the event that the Company terminates the Executive’s employment under this
Section 2.3, the Company shall thereupon have no further obligation to the
Executive to pay or provide for any of the compensation and benefits hereunder,
except that the Executive will be entitled to be paid and to receive all Base
Salary earned through the date of the Executive’s termination; the Executive’s
annual incentive compensation, if any, according to the plan as then in effect;
and any other benefits payable pursuant to the provisions of the Company’s
employee benefit plans as then in effect.

 

2.4 Involuntary Termination/Termination for Good Reason. The Executive’s
employment hereunder may be terminated at any time by the Company without cause,
or by the Executive for good reason. In the event that (a) the term of the
Executive’s employment under this Agreement terminates on March 31, 2007 in
accordance with the provisions of Section 1.3 hereof, (b) the Company terminates
the Executive’s employment for any other reason that does not constitute “cause”
as defined in Section 2.3, or (c) the Executive terminates his employment
hereunder, other than following a Change in Control, as a result of a diminution
by the Company of the Executive’s position or responsibilities, as that position
and those responsibilities existed prior to such diminution, a reduction by the
Company in the Executive’s Base Salary or potential maximum incentive as in
effect prior to such reduction, an adverse (to the Executive) change in the
Executive’s reporting relationship or status with the Company, or the Company’s
failure to comply with Section 5.4 hereof, then,

 

  (a) For a period of 36 full calendar months next following the date of such
termination, the Company shall be obligated to pay to the Executive (or his
spouse or estate, as the case may be) an annual benefit in the amount and in the
manner as set forth in subsection (a) of Section 2.2 hereof.

 

  (b) All benefits provided to the Executive under Sections 1.8, 1.9. 1.11, and
1.12 hereof shall continue for a period of 36 months following the date of such
termination.

 

  (c) The restrictions on the Executive’s (or his heirs’) ability to exercise
stock options or transfer shares of Restricted Stock, and the risk of forfeiture
with respect thereto, shall lapse.

 

  (d) The Executive shall continue to participate in the SERP, according to its
terms, and the Executive shall be credited with an additional five years of age
and service for purposes of his participation in, and calculation of his
benefits under, the SERP.

 

The payments and benefits specified in paragraphs (a) through (d) will be in
full and final satisfaction of all claims by or through the Executive against
the Company and its representatives by reason of the employment of the Executive
and its termination, except as otherwise expressly provided in this Agreement or
as required by applicable law or regulation. A signed written Release to that
effect, in form approved by the Compensation Committee of the Board, will be
delivered by the Executive to the Company before any such payments or benefits
are made or provided.

 

2.5 Voluntary Termination by the Executive without Good Reason. The Executive
may voluntarily terminate his employment hereunder at any time by giving the
Company two months prior written notice. Payment of all compensation and
provision of all benefits to the Executive hereunder shall cease effective as of
the effective date of any such termination, except that the Executive will be
entitled to his Base Salary earned through the date of his termination; the
Executive’s annual incentive compensation, if any, according to the plan as then
in effect; and any other benefits payable pursuant to the provisions of the
Company’s employee benefit plans as then in effect. The provisions of this
Section 2.5 shall not apply in the case of a termination by the Executive
pursuant to Sections 2.4 or 2.3 hereunder.

 

ARTICLE 3

 

THE EXECUTIVE’S ACKNOWLEDGEMENTS

 

The Executive acknowledges that: (a) in the course of the Executive’s employment
by the Company, the Executive will acquire information concerning formulas,
processes, customer lists, computer user identifiers



--------------------------------------------------------------------------------

and passwords, and purchasing, engineering, accounting, marketing and other
information, not generally known and proprietary to the Company, and to its
existing or future subsidiaries and affiliates (“Affiliates”), relating to
research, development, manufacture or sale of the Company’s and its Affiliates’
products, as well as formulas, processes and other information received by the
Company and its Affiliates from third parties under an obligation of secrecy
(collectively referred to herein as the “Confidential Information”); (b) the
Confidential Information is the property of the Company; (c) the use,
misappropriation or disclosure of the Confidential Information would constitute
a breach of trust and could cause irreparable injury to the Company; and (d) it
is essential for the protection of the Company’s goodwill and to the maintenance
of the Company’s competitive position that the Confidential Information be kept
secret and that the Executive not disclose the Confidential Information to
others or use the Confidential Information to the Executive’s own advantage or
the advantage of others.

 

The Executive further acknowledges that it is essential for the proper
protection of the business of the Company that the Executive be restrained (a)
from soliciting or inducing any employee of the Company or its Affiliates to
leave the employ of the Company or any Affiliate, (b) from soliciting the trade
of or trading with the customers of the Company or its Affiliates for a
competitive purpose and (c) from competing against the Company or its Affiliates
for a reasonable period of time following termination of the Executive’s
employment by the Company.

 

ARTICLE 4

 

THE EXECUTIVE’S COVENANTS AND AGREEMENTS

 

4.1 Nondisclosure or Utilization of Confidential Information. The Executive
agrees to hold and safeguard the Confidential Information in trust for the
Company and its successors and assigns and agrees that he shall not, without the
prior written consent of the Company, misappropriate, disclose or use for any
reason or purpose, or make available to anyone for use outside the Company’s
organization at any time for any reason of purpose, either during his employment
by the Company or subsequent to the termination of his employment by the Company
for any reason, any of the Confidential Information, whether or not developed by
the Executive, except as required in the performance of the Executive’s duties
to the Company.

 

4.2 Return of Materials. Upon the termination of the Executive’s employment by
the Company for any reason, the Executive shall promptly deliver to the Company
all correspondence, drawings, blueprints, manuals, letters, notes, notebooks,
reports, programs, proposals and any documents concerning the Company’s and its
Affiliates’ customers or concerning products or processes used by the Company
and, without limiting the foregoing, will promptly deliver to the Company any
and all other documents or materials containing or constituting Confidential
Information.

 

4.3 Nonsolicitation of Customers. The Executive agrees that during his
employment by the Company and for three years following termination of the
Executive’s employment with the Company he shall not, directly or indirectly,
solicit the trade of, or trade with, any customer or prospective customer of the
Company or its Affiliates in competition with the Company.

 

4.4 Nonsolicitation of Employees. The Executive agrees that during his
employment by the Company and for three years following termination of the
Executive’s employment with the Company he shall not, directly or indirectly,
hire or induce, attempt to induce, or in any way assist or act in concert with
any person or organization in hiring, inducing or attempting to induce any
employee or agent of the Company or its Affiliates to terminate such employee’s
or agent’s relationship with the Company or such Affiliate.

 

4.5 Restriction on Competition. The Executive covenants and agrees that during
the term of his employment with the Company and during the Non-Competition
Period following the termination thereof, the Executive shall not engage,
directly or indirectly, whether as principal or as agent, officer, director,
employee, consultant, shareholder, or otherwise, alone or in association with
any other person, corporation or other entity, in any Competing Business, except
as a shareholder of less than one percent of the outstanding capital stock of a
publicly held corporation. For purposes of this Section 4.5: (a) the term
“Non-Competition Period” shall mean the period beginning on the date the
Executive’s employment terminates and ending on the later of the first
anniversary of such date or the date on which the Executive is no longer
receiving payments pursuant to Sections 2.2(a) or 2.4(a) hereof; (b) the term
“Competing Business” shall mean any

 



--------------------------------------------------------------------------------

organization or person engaged in the development, production or sale of any
Conflicting Product; and (c) the term “Conflicting Product” shall mean any
product, process, equipment, concept or service (in existence or under
development) of any person or organization (other than the Company), which
resembles or competes with a product, process, equipment, concept or service
upon which the Company or any of its Affiliates may have worked or which the
Company or any of its Affiliates may have sold during the last two years of the
Executive’s employment by the Company, or concerning which the Executive
acquired Confidential Information at any time.

 

4.6 Remedies. In the event of a breach by the Executive of the terms of this
Article 4, the Company shall be entitled, if it shall so elect, to institute
legal proceedings to obtain damages for any such breach, or to enforce the
specific performance of this Article 4 by the Executive and to enjoin the
Executive from any further violation of this Article 4 and to exercise such
remedies cumulatively or in conjunction with all other rights and remedies
provided by law. The Executive acknowledges, however, that the remedies at law
for any breach by him of the provisions of this Agreement may be inadequate and
that the Company shall be entitled to injunctive relief against him in the event
of any breach.

 

ARTICLE 5

 

SEVERANCE AGREEMENT

 

5.1 Severance Obligations. If the Executive’s employment hereunder is terminated
by the Company for any reason other than for cause (pursuant to Section 2.3
hereof) or for disability (pursuant to Section 2.2 hereof), or by the Executive
pursuant to Section 2.4 and in lieu of the benefits provided therein, within
three years after the date of a Change in Control, then:

 

  (a) The Company shall pay to the Executive within ten days following the date
of such termination a severance benefit equal to three times the sum of (i) the
Executive’s Base Salary (at the highest annual rate in effect at any time from
and after the date which is three months prior to the date of the Change in
Control), plus (ii) the Executive’s target Annual Incentive Compensation in
effect immediately prior to the Change in Control.

 

  (b) The Company shall be obligated to provide to the Executive all of the
benefits provided to the Executive under Sections 1.8, 1.9, 1.11, or 1.12 hereof
for a period of three years following the date of such termination.

 

  (c) The Company shall be obligated to pay to or provide for the Executive’s
reasonable outplacement services in an amount not to exceed $25,000.

 

  (d) The restrictions on the Executive’s (or his heirs’) ability to exercise
stock options or transfer shares of Restricted Stock, and the risk of forfeiture
with respect thereto, shall lapse.

 

  (e) The Executive shall continue to participate in the SERP, according to its
terms. The Executive shall be credited with an additional five years of age and
service for purposes of his participation in, and calculation of his benefits
under, the SERP, there shall be no reduction in the Executive’s benefits under
the SERP (irrespective of the Executive’s age at the time of such termination),
and, if such termination occurs at or after the Executive is deemed (after
application of this subsection) to have attained the age of 55, the Executive’s
benefit under the SERP shall be not less than 25% of his “final pay” (as
determined under the terms of the SERP).

 

  (f) If the Executive institutes or defends any legal action to enforce the
Executive’s rights under, or to defend the validity of, this Agreement, the
Executive shall be entitled to recover from the Company any reasonable expenses
for attorney’s fees and disbursements incurred by the Executive. Such fees and
disbursements shall be paid or reimbursed by the Company on a regular, periodic
basis upon presentation of statements prepared by the Executive’s attorney in
accordance with his or her customary practices. Any amounts paid to the
Executive pursuant to this paragraph shall be refunded to the Company, with
interest at the rate provided in Section 1274(b)(2)(B) of the Internal Revenue
Code of 1986 (or the



--------------------------------------------------------------------------------

corresponding provisions of any future United States internal revenue law), (the
“Code”) if the claim or defense asserted by the Executive is dismissed under
circumstances resulting in the imposition of sanctions under Rule 11 of the
Federal Rules of Civil Procedure or under any similar federal, state or foreign
rule or statute.

 

5.2 Definition of Change of Control. For purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred upon any of the following events:

 

  (a) a public announcement (which, for purposes hereof, shall include, without
limitation, a report filed pursuant to Section 13(d) of the Exchange Act) that
any individual, corporation, partnership, association, trust or other entity
becomes the beneficial owner (as defined in Rule 13(d)(3) promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
15% or more of the combined voting power of the Company’s then outstanding
voting securities;

 

  (b) the individuals who, as of the date of this Agreement, are members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board (provided, however, that if the election or nomination for
election by the Company’s shareholders of any new director was approved by a
vote of at least a majority of the Incumbent Board, such new director shall be
considered to be a member of the Incumbent Board);

 

  (c) the approval by the shareholders of the Company of (i) any consolidation,
merger or statutory share exchange of the company with any person in which the
surviving entity would not have as its directors at least 60% of the Incumbent
Board and as a result of which those persons who were shareholders of the
company immediately prior to such transaction would not hold, immediately after
such transaction, at least 60% of the combined voting power of the Company’s or
the surviving entity’s then outstanding voting securities; (ii) any sale, lease,
exchange or other transfer in one transaction or a series of related
transactions substantially all of the assets of the Company; or (iii) the
adoption of any plan or proposal for the complete or partial liquidation or
dissolution of the Company; or

 

  (d) a determination by a majority of the members of the Incumbent Board, in
their sole and absolute discretion, that there has been a Change in Control of
the Company.

 

5.3 Certain Additional Payments by the Company.

 

  (a) Anything in this Agreement to the contrary notwithstanding:

 

  (i) In the event it shall be determined that any payment or distribution by
the Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Article 5, (a “Payment”) would be subject to the tax imposed by
Section 4999 of the Code (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), and if the amount
of the Executive’s total “Parachute Payments” (as defined in Section 280G(b)(2)
of the Code) with respect to the same Change in Control does not exceed 330% of
the Executive’s “Base Amount” (as defined in Section 280G(b)(3) of the Code),
then the Payment shall be adjusted until the amount of the Executive’s Parachute
Payments equals 299% of the Base Amount. The adjustments shall be made in such
manner, and to such payments or other benefits, as the Executive and the Company
shall mutually agree.

 

  (ii) In the event it shall be determined that a Payment would be subject to
the Excise Tax and the amount of the Executive’s total Parachute Payments with
respect to the same Change in Control exceeds 330% of the Base



--------------------------------------------------------------------------------

Amount, or in the event an Excise Tax is actually assessed with respect to a
Payment, then the Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by the Executive of
all taxes and any benefits that result from the deductibility by the Executive
of such taxes (including, in each case, any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed on them) and Excise Tax imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.

 

  (b) Subject to the provisions of Section 5.3(c), all determinations required
to be made under this Article 5, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the a nationally
recognized public accounting firm as may be designated by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 5.3, shall be paid by the Company to or for the benefit of the
Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. Notwithstanding any other provision of this
Section 5.3, the Company may withhold and pay over to the Internal Revenue
Service, for the benefit of the Executive, all or any portion of the Gross-Up
Payment that it determines in good faith it is required to withhold. Executive
consents to such withholding. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made. In the event that the Company
exhausts its remedies pursuant to Section 5.3(c) and the Executive is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

 

  (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

  (i) give the Company any information reasonably requested by the Company
relating to such claim;

 

  (ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

  (iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

  (iv) permit the Company to participate in any proceedings relating to such
claim;



--------------------------------------------------------------------------------

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5.3(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

  (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 5.3(a) or 5.3(c), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 5.3(c)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 5.3(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset
the amount of Gross-Up Payment required to be paid.

 

5.4 Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform the Company’s obligations under this Article 5 in the same
manner and to the same extent that the Company would be required to perform them
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall entitle the
Executive, at his election, to terminate his employment pursuant to Section 2.4.

 

5.5 Payments in Full Satisfaction of Obligations. Any payments under this
Section 5 shall be in full satisfaction of any obligation for severance or
termination benefits the Company might otherwise have under any other provision
of this Agreement or any policy or plans of the Company.

 

ARTICLE 6

 

MISCELLANEOUS

 

6.1 Authorization to Modify Restrictions. It is the intention of the parties
that the provisions of Article 4 hereof shall be enforceable to the fullest
extent permissible under applicable law, but that the unenforceability (or
modification to conform to such law) of any provision or provisions hereof shall
not render unenforceable, or impair, the remainder thereof. If any provision or
provisions hereof shall be deemed invalid or unenforceable, either in whole or
in part, this Agreement shall be deemed amended to delete or modify, as
necessary, the offending provision or provisions and to alter the founds thereof
in order to render it valid and enforceable.



--------------------------------------------------------------------------------

6.2 Entire Agreement. This Agreement represents the entire agreement of the
parties and may be amended only by a writing signed by each of them.

 

6.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

 

6.4 Successors and Assigns, Agreement Binding.

 

  (a) The Company may assign its rights and obligations under this Agreement to
any corporation, individual, group, association, partnership, firm, venture or
other entity or person that, subsequent to the date hereof, succeeds to the
actual or practical ability to control (either immediately or with the passage
of time), all or substantially all of the Company’s business or assets, directly
or indirectly, by merger, consolidation, recapitalization, purchase,
liquidation, redemption, assignment, similar corporate transaction, operation of
law or otherwise. The Executive may not assign his rights or obligations under
this Agreement without the prior written consent of the Company.

 

  (b) This Agreement shall be binding on and inure to the benefit of the
Executive and the Company and their respective heirs, executors, legal
representatives, successors and assigns.

 

6.5 Counterparts, Section Headings. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. The section
headings of this Agreement are for convenience for reference only and shall not
affect the construction or interpretation of any of the provisions hereof.

 

6.6 Binding Arbitration. Any dispute or controversy as to the validity,
interpretation, construction, application or enforcement of, or otherwise
arising under or in connection with this Agreement, shall be submitted at the
request of either party hereto for resolution and settlement through arbitration
in St. Paul, Minnesota in accordance with the rules then prevailing of the
American Arbitration Association. Any award rendered therein shall be final and
binding on each of the parties hereto and their heirs, executors,
administrators, successors and assigns, and judgment may be entered thereon in
any court having jurisdiction. The foregoing provisions of this Section 6.6
shall not be deemed to limit the rights and remedies reserved to the Company
under and pursuant to Article 4 hereof.

 

6.7 Notices. All notices required pursuant to this Agreement shall be in writing
and shall be personally delivered or mailed postage prepaid, certified U.S.
mail, to any party at its address set forth on the last page of this Agreement.
Either party may, by notice hereunder, designate a changed address. Any notice
hereunder shall be deemed effectively given and received: (a) if personally
delivered, upon delivery; or (b) if mailed, on the date stamped on the certified
mail receipt.

 

6.8 No Violation of Other Agreements. The Executive represents that neither his
entering into this Agreement nor his carrying out the provisions hereof shall
violate any other agreement (oral or written) to which the Executive is a party
or by which the Executive is bound.

 

6.9 Legal Status. The Executive represents that he is, and will continue to be,
legally capable of being employed by the Company, and of performing the duties
required of him pursuant to this Agreement, in the United State of America
during the term of this Agreement.

 

6.10 Separate Representation. The Executive represents and acknowledges that he
has sought and received independent advice from legal counsel of the Executive’s
own selection prior to entering into this Agreement.



--------------------------------------------------------------------------------

6.11 Survival. The parties agree that the provisions of this Agreement which by
their express or implied terms extend beyond the termination of the Executive’s
employment hereunder shall continue in full force and effect notwithstanding the
Executive’s termination of employment.

 

6.12 Status of Agreement. This Agreement is designated as a “Change in Control
Agreement” for the purposes of Article XIII of the H.B. Fuller Company Group
Benefit Plan and for the purposes of any successor or substitute provision
requiring such a designation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and year first above written.

 

 

WITNESS:

    

/s/ Patricia L. Jones

--------------------------------------------------------------------------------

  

/s/ Albert P.L. Strouken

--------------------------------------------------------------------------------

     Albert Stroucken      12 Apple Orchard Court      Dellwood, MN 55110     
H.B. FULLER COMPANY      1200 Willow Lake Boulevard      St. Paul, MN 55110-5101

ATTEST:

    

/s/ Amy Chase-Boylan

--------------------------------------------------------------------------------

  

/s/ Lee R. Mitau

--------------------------------------------------------------------------------

     Compensation Committee Chairman      Representing Board of Directors